


Exhibit 10.54

 

MANAGEMENT SERVICES AGREEMENT

 

by and between

 

CLARIENT, INC. (“Manager”)

 

and

 

CLARIENT PATHOLOGY SERVICES, INC. (“Group”)

 

--------------------------------------------------------------------------------


 

MANAGEMENT SERVICES AGREEMENT

 

This MANAGEMENT SERVICES AGREEMENT (this “Agreement”) is entered into as of
July 1, 2008 (the “Execution Date”), by and between CLARIENT PATHOLOGY SERVICES,
INC., a California professional corporation (“Group”), and CLARIENT, INC., a
Delaware corporation (“Manager”).  Group and Manager are sometimes referred to
in this Agreement as a “Party” or, collectively, as the “Parties.”

 

RECITALS

 

A.            Group employs or contracts with physicians licensed to practice
medicine in the State of California (collectively, “Group Practitioners”, and
each, a “Group Practitioner”) and provides specialty pathology services and
related activities.

 


B.            MANAGER IS THE SOLE SHAREHOLDER OF CLARIENT DIAGNOSTIC
SERVICES, INC., A CLINICAL LABORATORY LICENSED UNDER THE FEDERAL CLINICAL
LABORATORY IMPROVEMENT AMENDMENTS OF 1988 AND BY THE STATE OF CALIFORNIA (THE
“LAB”).


 

C.            Lab and Group have entered into a Professional Services Agreement,
dated July 1, 2008 (the “PSA”).

 

D.            Group and Manager believe that Manager’s provision of the services
identified in this Agreement will enhance Group’s ability to provide high
quality, efficient medical services.

 

AGREEMENT

 

THE PARTIES AGREE AS FOLLOWS:

 


ARTICLE I.


MANAGER’S OBLIGATIONS


1.1          FINANCIAL MANAGEMENT SERVICES.  MANAGER SHALL PROVIDE FINANCIAL
MANAGEMENT SERVICES NECESSARY AND APPROPRIATE FOR GROUP’S OPERATIONS, INCLUDING
ACCOUNTING, BOOKKEEPING, OPERATION AND CAPITAL BUDGETING, TAX MATTERS, ACCOUNTS
RECEIVABLE AND ACCOUNTS PAYABLE PROCESSING, AND ELECTRONIC DATA PROCESSING.  ALL
BUSINESS RECORDS, PAPERS AND DOCUMENTS SHALL REMAIN THE SOLE PROPERTY OF GROUP,
SHALL BE AVAILABLE FOR INSPECTION BY GROUP AT ALL REASONABLE TIMES, AND SHALL BE
DELIVERED TO GROUP UPON ANY TERMINATION OR EXPIRATION OF THIS AGREEMENT. 
MANAGER SHALL BE ENTITLED TO RETAIN A COMPLETE COPY OF ALL SUCH DOCUMENTS UPON
ANY TERMINATION OR EXPIRATION OF THIS AGREEMENT.


 


1.2          CONTRACTING SERVICES.  MANAGER SHALL NEGOTIATE THE TERMS AND
CONDITIONS OF AND EXECUTE ON GROUP’S BEHALF ALL BUSINESS AGREEMENTS, INCLUDING
ALL AGREEMENTS WITH LENDERS, VENDORS AND CONSULTANTS.


 


1.3          DAY-TO-DAY SERVICES.  MANAGER SHALL FURNISH OR OBTAIN ALL
TELEPHONES, PAGING DEVICES, OFFICE SERVICES (INCLUDING SECRETARIAL, DUPLICATION
AND FACSIMILE SERVICES) AND ANY OTHER SERVICES OF A SIMILAR NATURE REASONABLY
NECESSARY IN CONNECTION WITH THE DAY-TO-DAY OPERATIONS OF GROUP.

 

--------------------------------------------------------------------------------


 


1.4          ATTORNEY-IN-FACT.  GROUP APPOINTS MANAGER (AND ANY SUBCONTRACTOR
DESIGNATED BY MANAGER) AS GROUP’S LAWFUL ATTORNEY-IN-FACT FOR THE FOLLOWING
PURPOSES (AND SHALL EXECUTE THE POWER OF ATTORNEY ATTACHED AS EXHIBIT 1.4):


 


(A)   COLLECTIONS.  TO COLLECT ALL REVENUE FROM WHATEVER SOURCE, INCLUDING
ACCOUNTS RECEIVABLE, DUE TO GROUP FROM LAB UNDER THE PSA (“COLLECTIONS”), AND TO
RECEIVE ALL COLLECTIONS ON GROUP’S BEHALF AND TO SUE FOR AND GIVE SATISFACTION
FOR MONIES DUE ON ACCOUNT AND TO WITHDRAW ANY CLAIMS, SUITS OR PROCEEDINGS
PERTAINING TO OR ARISING OUT OF MANAGER’S OR GROUP’S RIGHT TO COLLECT SUCH
ACCOUNTS;


 


(B)   ENDORSEMENT.  TO TAKE POSSESSION OF AND ENDORSE IN GROUP’S NAME ANY NOTES,
CHECKS, MONEY ORDERS, INSURANCE PAYMENTS AND ANY OTHER INSTRUMENTS RECEIVED AS
COLLECTIONS; AND


 


(C)   BANKING POWERS.  TO DEPOSIT ALL COLLECTIONS DIRECTLY INTO A BANK ACCOUNT
HELD IN GROUP’S NAME AT A BANKING INSTITUTION MUTUALLY SELECTED BY MANAGER AND
GROUP.  MANAGER (AND ANY SUBCONTRACTOR DESIGNATED BY MANAGER) SHALL HAVE THE
RIGHT TO MAKE WITHDRAWALS FROM SUCH ACCOUNT TO PAY ALL COSTS AND EXPENSES
INCURRED IN THE OPERATION OF GROUP, INCLUDING PAYMENT OF THE MANAGEMENT FEE AS
SET FORTH IN SECTION 3.1, AND TO FULFILL ALL OTHER TERMS OF THIS AGREEMENT.


 


1.5          SUPPLIES.  MANAGER SHALL ARRANGE FOR NON-MEDICAL SUPPLIES NECESSARY
FOR THE PROPER AND EFFICIENT OPERATION OF THE LAB TO BE DELIVERED TO GROUP.


 


1.6          SUPPORT PERSONNEL.  MANAGER SHALL PROVIDE TO GROUP THE SUPPORT
SERVICES OF NON-LICENSED PERSONNEL AS REASONABLY REQUIRED TO SUPPORT GROUP’S
BUSINESS OPERATIONS IN CONNECTION WITH THE PSA (“SUPPORT PERSONNEL”).


 


(A)   HIRING AND TERMINATION.  MANAGER SHALL HAVE THE RIGHT TO HIRE AND
TERMINATE ALL SUPPORT PERSONNEL.


 


(B)   COMPENSATION AND EMPLOYEE BENEFITS.  EXCEPT AS OTHERWISE AGREED BETWEEN
MANAGER AND GROUP, MANAGER SHALL HAVE THE RIGHT TO DETERMINE AND PAY
COMPENSATION PAYABLE TO ALL SUPPORT PERSONNEL, INCLUDING SALARIES, DEFERRED
COMPENSATION, FRINGE BENEFITS, BONUSES, HEALTH INSURANCE, LONG-TERM DISABILITY
AND GROUP LIFE INSURANCE, WORKERS’ COMPENSATION INSURANCE, UNEMPLOYMENT
INSURANCE, RETIREMENT BENEFITS AND ANY OTHER BENEFITS THAT SUPPORT PERSONNEL MAY
RECEIVE.  MANAGER SHALL BE RESPONSIBLE FOR ALL EMPLOYEE RECORD KEEPING, PAYROLL
ACCOUNTING (INCLUDING SOCIAL SECURITY AND OTHER PAYROLL TAX REPORTING), INCOME
TAX WITHHOLDING, SOCIAL SECURITY AND OTHER PAYROLL TAXES, FORMS PROCESSING,
PAYROLL AND INTERNAL REVENUE SERVICE FILINGS AND RECORDS STORAGE AND RETRIEVAL
ON BEHALF OF ALL SUPPORT PERSONNEL.


 


(C)   SUPERVISION AND TRAINING OF SUPPORT PERSONNEL.  MANAGER SHALL MANAGE AND
SUPERVISE ALL SUPPORT PERSONNEL, AND SHALL ARRANGE FOR TRAINING.


 


1.7          REPORTS.  MANAGER SHALL PROVIDE GROUP WITH FINANCIAL STATEMENTS
RELATING TO GROUP OPERATIONS (“GROUP FINANCIAL STATEMENTS”) ON AN ANNUAL BASIS. 
GROUP SHALL, AT ITS SOLE DISCRETION AND EXPENSE, HAVE THE RIGHT TO CONDUCT AN
INDEPENDENT AUDIT OF GROUP FINANCIAL STATEMENTS.

 

2

--------------------------------------------------------------------------------


 


1.8          BOOKS AND RECORDS; CONFIDENTIALITY.  ALL PATIENT REPORTS, FINANCIAL
RECORDS, CORPORATE RECORDS, PERSONNEL FILES, WRITTEN PROCEDURES AND OTHER SUCH
ITEMS RELATING TO THE BUSINESS AND ACTIVITIES OF GROUP (“GROUP RECORDS”) SHALL
BE THE PROPERTY OF GROUP.  UPON ANY TERMINATION OR EXPIRATION OF THIS AGREEMENT,
MANAGER SHALL, AT GROUP’S REQUEST, TRANSMIT ALL GROUP RECORDS TO GROUP OR TO ANY
OTHER PARTY DESIGNATED BY GROUP.  MANAGER SHALL HAVE A RIGHT TO COPY ALL RECORDS
PRIOR TO TRANSMITTAL, AT ITS EXPENSE, SUBJECT TO APPLICABLE LAW.  WITH RESPECT
TO PATIENT REPORTS, COPYING SHALL ONLY BE AS APPLICABLE LAW REQUIRES, PERMITS,
OR IN CONNECTION WITH A MALPRACTICE ACTION INVOLVING MANAGER.  MANAGER AND GROUP
SHALL COMPLY WITH ALL APPLICABLE LAWS CONCERNING THE CONFIDENTIALITY OF ALL
GROUP RECORDS.  MANAGER AND ITS EMPLOYEES SHALL KEEP CONFIDENTIAL ALL
STATISTICAL, FINANCIAL, AND PERSONNEL DATA RELATING TO THE BUSINESS OF GROUP AND
GROUP PRACTITIONERS EXCEPT FOR ANY DATA THAT BECOMES PUBLICLY AVAILABLE, OR ANY
DATA TO WHICH THE PUBLIC HAS THE LEGAL RIGHT OF ACCESS, OR THAT MAY BE
RIGHTFULLY OBTAINED FROM THIRD PARTIES.


 


1.9          INSURANCE.  MANAGER SHALL ASSIST GROUP IN OBTAINING MALPRACTICE
COVERAGE, AS SET FORTH IN SECTION 4.1.


 


1.10        MANAGER’S RIGHT TO SUBCONTRACT.  MANAGER MAY SUBCONTRACT WITH OTHER
PERSONS OR ENTITIES FOR ANY OF THE SERVICES THAT MANAGER IS REQUIRED TO PERFORM
UNDER THIS AGREEMENT.


 


1.11        EXCLUSIVE AUTHORITY.  MANAGER SHALL HAVE THE EXCLUSIVE AUTHORITY TO
PERFORM ALL OF ITS DUTIES SET FORTH IN THIS AGREEMENT.


 


ARTICLE II.


GROUP’S RIGHTS AND OBLIGATIONS


2.1          ASSISTANCE WITH COLLECTIONS.  GROUP SHALL PROVIDE MANAGER WITH
COMPLETE AND ACCURATE CHARGE SLIPS, CLAIMS OR ENCOUNTER REPORTS SPECIFICALLY
IDENTIFYING SERVICES RENDERED, SERVICE AND DIAGNOSIS CODES IN A FORM AND
SUBSTANCE AS INDICATED BY MANAGER FROM TIME-TO-TIME.  GROUP SHALL ASSIST
MANAGER, UPON MANAGER’S REQUEST, WITH ALL NECESSARY STEPS FOR MANAGER TO MANAGE
AND ADMINISTER THE FINANCIAL ASPECTS OF THE GROUP, INCLUDING HANDLING
COLLECTIONS.


 


2.2          GROUP GOVERNING DOCUMENTS.  PRIOR TO THE EXECUTION OF THIS
AGREEMENT, GROUP SHALL PROVIDE TO MANAGER FOR ITS REVIEW AND APPROVAL THE
FOLLOWING GOVERNING AND OPERATIONAL DOCUMENTS (“GOVERNING DOCUMENTS”):  GROUP’S
ARTICLES OF INCORPORATION, BYLAWS AND SHAREHOLDERS’ AGREEMENTS.  GROUP SHALL
CONSISTENTLY AND UNIFORMLY UTILIZE THE GOVERNING DOCUMENTS IN THE CONDUCT OF ITS
BUSINESS AND SHALL COMPLY WITH AND REQUIRE PERFORMANCE OF ALL OF THE PROVISIONS
CONTAINED IN THE GOVERNING DOCUMENTS.  GROUP HEREBY AGREES THAT, AFTER MANAGER’S
APPROVAL OF THE GOVERNING DOCUMENTS, GROUP SHALL NOT REVISE OR MODIFY OR
TERMINATE ANY OF THE GOVERNING DOCUMENTS, OR ENTER INTO ANY NEW AGREEMENT OR
ARRANGEMENT AFFECTING THE OWNERSHIP OR VOTING OF GROUP’S EQUITY SECURITIES OR
PARTNERSHIP INTERESTS (AS APPLICABLE), WITHOUT MANAGER’S PRIOR WRITTEN APPROVAL.


 


2.3          MERGER OR SALE OF GROUP.


 


(A)   MERGER OR SALE RESTRICTIONS.  GROUP ACKNOWLEDGES THAT MANAGER HAS AGREED
TO ENTER INTO THIS AGREEMENT BASED UPON THE SKILLS, QUALIFICATIONS, EXPERIENCE,
AND CHARACTERISTICS OF GROUP AND THAT ANY MATERIAL CHANGE IN GROUP’S OPERATIONS,
OWNERSHIP, CONTROL OR QUALIFICATIONS MAY BE HARMFUL TO MANAGER’S INTERESTS UNDER
THIS AGREEMENT.  IN RECOGNITION OF

 

3

--------------------------------------------------------------------------------


 


MANAGER’S DEPENDENCE ON GROUP’S ABILITY TO MAINTAIN ITS SKILLS, QUALIFICATIONS,
EXPERIENCE, AND CHARACTERISTICS, GROUP AGREES THAT DURING THE TERM OF THIS
AGREEMENT, AND ANY EXTENSIONS THERETO, IT SHALL NOT ENTER INTO A MERGER OR
CONSOLIDATION WITH ANOTHER MEDICAL GROUP OR ANY OTHER LEGAL ENTITY (“MERGER”)
WITHOUT MANAGER’S PRIOR WRITTEN CONSENT.  GROUP FURTHER AGREES THAT DURING THE
TERM OF THIS AGREEMENT, AND ANY EXTENSIONS THERETO, IT SHALL NOT ENTER INTO A
SALE, CONVEYANCE, PLEDGE, EXCHANGE, ASSIGNMENT, HYPOTHECATION, ENCUMBRANCE OR
OTHER TRANSFER OF ANY EQUITY INTEREST (INCLUDING BUT NOT LIMITED TO SHARES) OR
ASSETS COMPRISING FIVE PERCENT (5%) OR MORE OF THE EQUITY INTERESTS OR ASSETS OF
THE GROUP (“SALE”) WITHOUT MANAGER’S PRIOR WRITTEN CONSENT.  ANY PURPORTED
MERGER OR SALE WITHOUT MANAGER’S WRITTEN CONSENT SHALL BE VOID AND SHALL
CONSTITUTE A BREACH OF THIS AGREEMENT.


 


(B)   CONSENT PROCEDURE.  IN CONNECTION WITH EACH CONSENT REQUESTED BY GROUP FOR
A MERGER OR SALE, GROUP SHALL SUBMIT TO MANAGER THE TERMS OF THE PROPOSED
TRANSACTION, THE IDENTITY OF THE PARTIES TO THE TRANSACTION, THE PROPOSED
DOCUMENTATION FOR THE TRANSACTION AND ALL OTHER INFORMATION REASONABLY REQUESTED
BY MANAGER CONCERNING THE PROPOSED TRANSACTION.


 


2.4          NON-COMPETE.  THROUGHOUT THE TERM OF THIS AGREEMENT, GROUP SHALL
NOT ITSELF PROVIDE MANAGEMENT SERVICES THAT ARE SUBSTANTIALLY SIMILAR TO
SERVICES PROVIDED BY MANAGER OR ANY OF THE SERVICES PROVIDED BY MANAGER TO OTHER
PARTIES.  IN ADDITION, GROUP SHALL NOT SECURE THE MANAGEMENT SERVICES OF ANY
OTHER PROVIDER.


 


ARTICLE III.


COMPENSATION


3.1          MANAGEMENT FEE.  GROUP SHALL PAY TO MANAGER A MONTHLY AMOUNT
DETERMINED IN ACCORDANCE WITH THE TERMS OF EXHIBIT 3.1 (THE “MANAGEMENT FEE”),
TOGETHER WITH ANY DEFERRED OR DELINQUENT AMOUNTS DUE AND PAYABLE BY GROUP TO
MANAGER FOR ANY PRIOR PERIOD.


 


3.2          TIMING AND MANNER OF PAYMENT.  MANAGER SHALL EXECUTE PAYMENT OF
MANAGEMENT FEE BY GROUP IN ACCORDANCE WITH SECTION 1.4(C) ABOVE.


 


3.3          UNPAID MANAGEMENT FEES.  GROUP SHALL TREAT AS AN ACCOUNT PAYABLE,
AND MANAGER SHALL TREAT AS AN ACCOUNT RECEIVABLE, ANY AMOUNTS THAT ARE PAYABLE
TO MANAGER PURSUANT TO SECTION 3.1 BUT ARE NOT YET PAID TO MANAGER.


 


3.4          ADDITIONAL COMPENSATION.  MANAGER AND GROUP MAY, FROM TIME TO TIME,
AGREE THAT MANAGER SHALL PROVIDE TO GROUP ITEMS OR SERVICES NOT DESCRIBED IN
THIS AGREEMENT (“ADDITIONAL SUPPORT”).  ANY AGREEMENT TO PROVIDE ADDITIONAL
SUPPORT TO GROUP SHALL BE IN WRITING AND SHALL BE IN THE FORM OF AN AMENDMENT TO
THIS AGREEMENT SIGNED BY THE PARTIES.  IF MANAGER PROVIDES ADDITIONAL SUPPORT TO
GROUP, GROUP SHALL PAY ADDITIONAL COMPENSATION TO MANAGER, THE AMOUNT OF WHICH
SHALL BE SET FORTH IN ANY SUCH AMENDMENT.


 


3.5          PERIODIC ADJUSTMENTS.  THE PARTIES RECOGNIZE THAT THE SERVICES MAY
CHANGE IN SIZE AND SCOPE OVER THE TERM OF THE AGREEMENT WHICH MAY NECESSITATE
ADJUSTING THE FEES PROVIDED FOR HEREIN.  THEREFORE, THE PARTIES SHALL REVIEW THE
COMPENSATION NO LESS FREQUENTLY THAN ANNUALLY IF CHANGES IN SERVICES BY MANAGER
WARRANT SUCH MORE FREQUENT REVIEW, AND MAY AGREE IN WRITING TO MODIFICATION OF
THE COMPENSATION.  SUCH REVIEW SHALL CONSIDER THE SCOPE OF THE OPERATIONS
PURSUANT TO THIS AGREEMENT AT THE TIME OF THE REVIEW, CHANGES IN THE PURCHASING
POWER OF MONEY,

 

4

--------------------------------------------------------------------------------


 


THE SIZE OF THE SUPPORT PERSONNEL WORKFORCE AND THE EXPENSES AND RISKS TO THE
PARTIES PERFORMING THIS AGREEMENT.


 


3.6          POST-TERMINATION FEE.  UPON ANY TERMINATION OF THIS AGREEMENT PRIOR
TO THE EXPIRATION DATE (AS DEFINED IN SECTION 6.1, BELOW), GROUP SHALL PAY TO
MANAGER ANY ACCRUED BUT UNPAID MANAGEMENT FEE AND ALL OTHER MONIES OWED TO
MANAGER PURSUANT TO THIS AGREEMENT.


 


ARTICLE IV.


INSURANCE AND INDEMNITY


4.1          MALPRACTICE LIABILITY INSURANCE.  GROUP SHALL OBTAIN AND
CONTINUOUSLY MAINTAIN PROFESSIONAL MALPRACTICE LIABILITY INSURANCE COVERAGE,
ISSUED BY AN INSURANCE COMPANY LICENSED OR OTHERWISE QUALIFIED TO ISSUE
PROFESSIONAL LIABILITY INSURANCE POLICIES OR COVERAGE IN THE STATE OF
CALIFORNIA, AND ACCEPTABLE TO MANAGER, IN THE AMOUNT OF AT LEAST ONE MILLION
DOLLARS ($1,000,000) PER OCCURRENCE OR CLAIM AND THREE MILLION DOLLARS
($3,000,000) IN THE ANNUAL AGGREGATE FOR THE ACTS AND OMISSIONS OF GROUP AND
EACH GROUP PRACTITIONER.  AT MANAGER’S OPTION AND EXPENSE, MANAGER SHALL BE
LISTED AS AN ADDITIONAL INSURED ON SUCH PROFESSIONAL LIABILITY INSURANCE POLICY,
IF SUCH COVERAGE IS AVAILABLE.  SUCH COVERAGE SHALL PROVIDE FOR A DATE OF
PLACEMENT PRECEDING OR COINCIDING WITH THE EFFECTIVE DATE OF THIS AGREEMENT.


 


4.2          CERTIFICATE OF INSURANCE.  ON OR BEFORE THE EFFECTIVE DATE, GROUP
SHALL PROVIDE MANAGER WITH AN ORIGINAL CERTIFICATE EVIDENCING PROFESSIONAL
MALPRACTICE LIABILITY INSURANCE COVERAGE, AND SHALL PROVIDE MANAGER WITH PROOF
OF CONTINUED PROFESSIONAL MALPRACTICE LIABILITY INSURANCE COVERAGE ON AN ANNUAL
BASIS (OR AS PERIODICALLY REQUESTED BY MANAGER).  GROUP SHALL PROVIDE MANAGER
WITH NO LESS THAN THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE OF CANCELLATION OR ANY
MATERIAL CHANGE IN SUCH PROFESSIONAL MALPRACTICE LIABILITY INSURANCE COVERAGE.


 


4.3          TAIL COVERAGE.  IF GROUP’S PROFESSIONAL MALPRACTICE LIABILITY
INSURANCE IS PROVIDED ON A CLAIMS-MADE BASIS, UPON THE EXPIRATION OR TERMINATION
OF THIS AGREEMENT FOR ANY REASON, GROUP SHALL CONTINUOUSLY MAINTAIN SUCH
INSURANCE OR PURCHASE FROM AN INSURANCE COMPANY LICENSED OR OTHERWISE QUALIFIED
TO ISSUE PROFESSIONAL LIABILITY INSURANCE POLICIES OR COVERAGE IN THE STATE OF
CALIFORNIA, AND ACCEPTABLE TO MANAGER, EXTENDED REPORTING PERIOD (I.E., “TAIL”)
COVERAGE FOR THE LONGEST EXTENDED REPORTING PERIOD THEN AVAILABLE TO ENSURE THAT
INSURANCE COVERAGE IN THE AMOUNT SET FORTH IN SECTION 4.1 OF THIS AGREEMENT IS
MAINTAINED FOR CLAIMS WHICH ARISE FROM PROFESSIONAL SERVICES PROVIDED BY GROUP
AND ANY GROUP PRACTITIONER DURING THE TERM OF THIS AGREEMENT.  THIS
SECTION SHALL SURVIVE ANY TERMINATION OR EXPIRATION OF THIS AGREEMENT.

 

5

--------------------------------------------------------------------------------


 


4.4          INDEMNIFICATION BY GROUP.  GROUP SHALL INDEMNIFY, DEFEND AND HOLD
HARMLESS MANAGER AGAINST:  (A) ANY AND ALL LIABILITY ARISING OUT OF GROUP’S
FAILURE TO COMPLY WITH THE TERMS OF THIS AGREEMENT, AND ANY INJURY, LOSS,
CLAIMS, OR DAMAGES ARISING FROM THE NEGLIGENT OPERATIONS, ACTS, OR OMISSIONS OF
GROUP OR GROUP’S EMPLOYEES RELATING TO OR ARISING OUT OF GROUP’S PRACTICE OR
THIS AGREEMENT; AND (B) ANY AND ALL COSTS AND EXPENSES, INCLUDING REASONABLE
LEGAL EXPENSES, INCURRED BY OR ON BEHALF OF MANAGER IN CONNECTION WITH THE
DEFENSE OF SUCH CLAIMS.


 


4.5          HOLD HARMLESS.  MANAGER SHALL BE RESPONSIBLE FOR ITS OWN ACTS AND
OMISSIONS AND THE ACTS AND OMISSIONS OF ITS EMPLOYEES AND AGENTS.  MANAGER SHALL
NOT BE RESPONSIBLE FOR THE ACTS AND OMISSIONS OF GROUP OR GROUP’S EMPLOYEES AND
AGENTS IN CARRYING OUT THIS AGREEMENT.  MANAGER SHALL NOT BE LIABLE FOR ANY
JUDGMENT, SETTLEMENT, AWARD, FINE OR OTHERWISE, WHICH ARISES OUT OF THE ACTS AND
OMISSIONS OF GROUP, OR ITS EMPLOYEES AND AGENTS, UNDER THIS AGREEMENT.  TO THE
EXTENT MANAGER UTILIZES ITS OWN EQUIPMENT, PRODUCTS, OR OTHER PERSONAL PROPERTY
IN THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT, MANAGER SHALL ENSURE
THAT SUCH EQUIPMENT, PRODUCT, OR OTHER PERSONAL PROPERTY IS SUITABLE AND FIT FOR
THE PURPOSE INTENDED BY MANAGER, FREE FROM DEFECTS WHICH MAY DAMAGE GROUP, AND
OTHERWISE OPERATES IN ACCORDANCE WITH APPLICABLE GOVERNMENT STANDARDS AND SAFETY
REGULATIONS.


 


4.6          COOPERATION BETWEEN THE PARTIES.


 


(A)   THE PARTIES RECOGNIZE THAT, DURING THE TERM OF THIS AGREEMENT AND FOR A
PERIOD THEREAFTER, CERTAIN RISK MANAGEMENT ISSUES, LEGAL ISSUES, CLAIMS OR
ACTIONS MAY ARISE THAT INVOLVE OR COULD POTENTIALLY INVOLVE THE PARTIES AND
THEIR RESPECTIVE EMPLOYEES AND AGENTS.  THE PARTIES FURTHER RECOGNIZE THE
IMPORTANCE OF COOPERATING WITH EACH OTHER IN GOOD FAITH WHEN SUCH ISSUES, CLAIMS
OR ACTIONS ARISE, TO THE EXTENT SUCH COOPERATION DOES NOT VIOLATE ANY APPLICABLE
LAWS, CAUSE THE BREACH OF ANY DUTIES CREATED BY ANY POLICIES OF INSURANCE OR
PROGRAMS OF SELF-INSURANCE, OR OTHERWISE COMPROMISE THE CONFIDENTIALITY OF
COMMUNICATIONS OR INFORMATION REGARDING THE ISSUES, CLAIMS OR ACTIONS.  AS SUCH,
THE PARTIES HEREBY AGREE TO COOPERATE IN GOOD FAITH, USING THEIR BEST EFFORTS,
TO ADDRESS SUCH RISK MANAGEMENT AND CLAIMS HANDLING ISSUES IN A MANNER THAT
STRONGLY ENCOURAGES FULL COOPERATION BETWEEN THE PARTIES.


 


(B)   THE PARTIES FURTHER AGREE THAT IF A CONTROVERSY, DISPUTE, CLAIM, ACTION OR
LAWSUIT (EACH, AN “ACTION”) ARISES WITH A THIRD-PARTY WHEREIN BOTH THE PARTIES
ARE INCLUDED AS DEFENDANTS, EACH PARTY SHALL PROMPTLY DISCLOSE TO THE OTHER
PARTY IN WRITING THE EXISTENCE AND CONTINUING STATUS OF THE ACTION AND ANY
NEGOTIATIONS RELATING THERETO.  EACH PARTY SHALL MAKE EVERY REASONABLE ATTEMPT
TO INCLUDE THE OTHER PARTY IN ANY SETTLEMENT OFFER OR NEGOTIATIONS.  IN THE
EVENT THE OTHER PARTY IS NOT INCLUDED IN THE SETTLEMENT, THE SETTLING PARTY
SHALL IMMEDIATELY DISCLOSE TO THE OTHER PARTY IN WRITING THE ACCEPTANCE OF ANY
SETTLEMENT AND TERMS RELATING THERETO.


 


ARTICLE V.


RELATIONSHIP BETWEEN THE PARTIES


5.1          INDEPENDENT CONTRACTOR.  MANAGER IS AND SHALL AT ALL TIMES BE AN
INDEPENDENT CONTRACTOR WITH RESPECT TO GROUP IN MEETING MANAGER’S
RESPONSIBILITIES UNDER THIS AGREEMENT.  NOTHING IN THIS AGREEMENT IS INTENDED
NOR SHALL BE CONSTRUED TO CREATE A PARTNERSHIP, EMPLOYER-

 

6

--------------------------------------------------------------------------------


 


EMPLOYEE OR JOINT VENTURE RELATIONSHIP BETWEEN MANAGER AND GROUP OR BETWEEN
MANAGER AND ANY GROUP PRACTITIONER.


 


5.2          LIMITATION ON CONTROL.  MANAGER SHALL NEITHER HAVE NOR EXERCISE ANY
CONTROL OR DIRECTION OVER THE PROFESSIONAL MEDICAL JUDGMENT OF GROUP OR ANY
GROUP PRACTITIONER, OR THE METHODS BY WHICH GROUP OR ANY GROUP PRACTITIONER
PERFORMS PROFESSIONAL MEDICAL SERVICES; PROVIDED, HOWEVER, THAT GROUP AND GROUP
PRACTITIONERS SHALL BE SUBJECT TO AND SHALL AT ALL TIMES COMPLY WITH THE BYLAWS,
GUIDELINES, POLICIES AND RULES OF MANAGER.  NEITHER PARTY SHALL HAVE ANY RIGHT,
POWER OR AUTHORITY TO ACT FOR OR ENTER INTO BINDING AGREEMENTS ON BEHALF OF THE
OTHER PARTY, EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT.


 


ARTICLE VI.


TERM AND TERMINATION


6.1          TERM.  THIS AGREEMENT SHALL BECOME EFFECTIVE ON JULY 1, 2008 (THE
“EFFECTIVE DATE”), AND SHALL CONTINUE UNTIL JUNE 30, 2018 (THE “EXPIRATION
DATE”), SUBJECT TO THE TERMINATION PROVISIONS OF THIS AGREEMENT.  THIS AGREEMENT
SHALL AUTOMATICALLY RENEW FOR TWO (2) ADDITIONAL TERMS OF FIVE (5) YEARS EACH,
UNLESS EITHER PARTY GIVES THE OTHER PARTY WRITTEN NOTICE OF ITS INTENTION NOT TO
RENEW THIS AGREEMENT AT LEAST THIRTY (30) CALENDAR DAYS PRIOR TO THE EXPIRATION
OF THE THEN CURRENT TERM.


 


6.2          TERMINATION.


 


(A)   EACH PARTY SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT UPON A
MATERIAL BREACH OF THIS AGREEMENT BY THE OTHER PARTY WHERE THE BREACH IS NOT
CURED WITHIN NINETY (90) CALENDAR DAYS AFTER PARTY GIVES WRITTEN NOTICE OF THE
BREACH TO THE BREACHING PARTY.


 


(B)   NOTWITHSTANDING THE FOREGOING, UPON GROUP’S FAILURE TO TIMELY PAY THE
MANAGEMENT FEE (AS SET FORTH ON EXHIBIT 3.1), MANAGER SHALL BE ENTITLED TO
TERMINATE THIS AGREEMENT UPON TEN (10) DAYS’ WRITTEN NOTICE TO GROUP.


 


6.3          RIGHTS UPON TERMINATION.  UPON ANY TERMINATION OR EXPIRATION OF
THIS AGREEMENT AS SET FORTH IN SECTION 6.1, ALL RIGHTS AND OBLIGATIONS OF THE
PARTIES SHALL CEASE EXCEPT THOSE RIGHTS AND OBLIGATIONS THAT HAVE ACCRUED OR
EXPRESSLY SURVIVE SUCH TERMINATION OR EXPIRATION.


 


6.4          RETURN OF PROPERTY.  UPON ANY TERMINATION OR EXPIRATION OF THIS
AGREEMENT AS SET FORTH IN SECTION 6.1, GROUP SHALL IMMEDIATELY RETURN AND
SURRENDER TO MANAGER ALL PROPERTY OF MANAGER, IN GOOD CONDITION, NORMAL WEAR AND
TEAR EXCEPTED, FREE AND CLEAR OF ANY LIEN, SECURITY INTEREST, CLAIM OR
ENCUMBRANCE OF ANY KIND, UNLESS PREVIOUSLY AGREED TO IN WRITING BY MANAGER.


 


ARTICLE VII.


TRADE SECRETS, TRADENAMES AND SERVICE MARKS


7.1          TRADE SECRETS.  DURING THE TERM OF THIS AGREEMENT, GROUP AND GROUP
PRACTITIONERS WILL HAVE ACCESS TO AND BECOME ACQUAINTED WITH CONFIDENTIAL
INFORMATION AND TRADE SECRETS OF MANAGER, INCLUDING INFORMATION AND DATA
RELATING TO PAYOR CONTRACTS AND ACCOUNTS, CLIENTS, BILLING PRACTICES AND
PROCEDURES, BUSINESS TECHNIQUES AND METHODS, STRATEGIC PLANS,

 

7

--------------------------------------------------------------------------------


 


OPERATIONS AND RELATED DATA (COLLECTIVELY, “TRADE SECRETS”).  ALL TRADE SECRETS
ARE THE PROPERTY OF MANAGER AND USED IN THE COURSE OF MANAGER’S BUSINESS, AND
SHALL BE PROPRIETARY INFORMATION PROTECTED UNDER THE UNIFORM TRADE SECRETS ACT. 
GROUP SHALL NOT, AND SHALL CAUSE GROUP PRACTITIONERS NOT TO, DISCLOSE TO ANY
PERSON OR ENTITY, DIRECTLY OR INDIRECTLY, EITHER DURING THE TERM OF THIS
AGREEMENT OR AT ANY TIME THEREAFTER, ANY TRADE SECRETS, OR USE ANY TRADE SECRETS
OTHER THAN IN THE COURSE OF MEETING GROUP’S OBLIGATIONS UNDER THIS AGREEMENT.


 


7.2          TRADENAMES AND SERVICE MARKS.  MANAGER MAY ADOPT ONE OR MORE
TRADENAMES OR SERVICE MARKS.  GROUP AUTHORIZES MANAGER TO ASSOCIATE SUCH
TRADENAMES OR SERVICE MARKS WITH GROUP’S NAME ON ANY CORRESPONDENCE OR OTHER
PUBLIC OR PRIVATE COMMUNICATION OR ADVERTISEMENT, AND GROUP AGREES THAT MANAGER
MAY UTILIZE SUCH TRADENAMES AND SERVICE MARKS WITH OTHER PHYSICIANS WHO ARE
EMPLOYED BY OR CONTRACT WITH GROUP TO PROVIDE MEDICAL SERVICES.  DURING THE TERM
OF THIS AGREEMENT, GROUP SHALL NOT, ABSENT MANAGER’S PRIOR WRITTEN CONSENT, USE
SUCH TRADENAMES OR SERVICE MARKS.  GROUP FURTHER AGREES THAT UPON ANY
TERMINATION OR EXPIRATION OF THIS AGREEMENT, GROUP SHALL NOT USE SUCH TRADENAMES
OR SERVICE MARKS OR CONTEST MANAGER’S SOLE AND EXCLUSIVE OWNERSHIP AND RIGHT TO
THE USE OF SUCH TRADENAMES OR SERVICE MARKS.


 


7.3          INJUNCTIVE RELIEF.  GROUP ACKNOWLEDGES THAT ANY VIOLATION OF THE
PROVISIONS OF THIS ARTICLE WILL CAUSE MANAGER IRREPARABLE INJURY.  ACCORDINGLY,
MANAGER MAY ENFORCE SUCH PROVISIONS BY SEEKING INJUNCTIVE OR OTHER EQUITABLE
RELIEF IN ADDITION TO ANY OTHER REMEDIES AVAILABLE AT LAW.  IF A COURT OF
COMPETENT JURISDICTION DECLARES ANY OF THE PROVISION OF THIS ARTICLE TO BE TOO
BROAD TO BE SPECIFICALLY ENFORCED, SUCH PROVISIONS SHALL BE ENFORCED TO THE
MAXIMUM EXTENT PERMITTED BY LAW.


 


ARTICLE VIII.


GENERAL PROVISIONS


8.1          AMENDMENT.  THIS AGREEMENT MAY BE MODIFIED OR AMENDED ONLY BY
MUTUAL WRITTEN AGREEMENT OF THE PARTIES.  ANY SUCH MODIFICATION OR AMENDMENT
MUST BE IN WRITING, DATED, SIGNED BY THE PARTIES AND ATTACHED TO THIS AGREEMENT.


 


8.2          ASSIGNMENT.  EXCEPT FOR ASSIGNMENT BY MANAGER TO AN ENTITY OWNED,
CONTROLLED BY, OR UNDER COMMON CONTROL WITH MANAGER, NEITHER PARTY MAY ASSIGN
ANY INTEREST OR OBLIGATION UNDER THIS AGREEMENT WITHOUT THE OTHER PARTY’S PRIOR
WRITTEN CONSENT.  SUBJECT TO THE FOREGOING, THIS AGREEMENT SHALL BE BINDING ON
AND SHALL INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS.


 


8.3          ATTORNEYS’ FEES.  IF EITHER PARTY BRINGS AN ACTION FOR ANY RELIEF
OR COLLECTION AGAINST THE OTHER PARTY, DECLARATORY OR OTHERWISE, ARISING OUT OF
THE ARRANGEMENT DESCRIBED IN THIS AGREEMENT, THE LOSING PARTY SHALL PAY TO THE
PREVAILING PARTY A REASONABLE SUM FOR ATTORNEYS’ FEES AND COSTS ACTUALLY
INCURRED IN BRINGING SUCH ACTION, ALL OF WHICH SHALL BE DEEMED TO HAVE ACCRUED
UPON THE COMMENCEMENT OF SUCH ACTION AND SHALL BE PAID WHETHER OR NOT SUCH
ACTION IS PROSECUTED TO JUDGMENT.  ANY JUDGMENT OR ORDER ENTERED IN SUCH ACTION
SHALL CONTAIN A SPECIFIC PROVISION PROVIDING FOR THE RECOVERY OF ATTORNEYS’ FEES
AND COSTS INCURRED IN ENFORCING SUCH JUDGMENT.  FOR THE PURPOSE OF THIS SECTION,
ATTORNEYS’ FEES SHALL INCLUDE FEES INCURRED IN CONNECTION WITH DISCOVERY, POST
JUDGMENT MOTIONS, CONTEMPT PROCEEDINGS, GARNISHMENT AND LEVY.

 

8

--------------------------------------------------------------------------------


 


8.4          WAIVER OF STATUTE OF LIMITATIONS.  THE PARTIES EXPRESSLY WAIVE THE
FOUR (4) YEAR STATUTE OF LIMITATIONS FOR CIVIL ACTIONS UPON WRITTEN CONTRACTS
SET FORTH IN CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 337, AND AGREE THAT THE
STATUTORY PERIOD FOR ANY ACTIONS UNDER THIS AGREEMENT SHALL RUN FOR EIGHT
(8) YEARS AS PERMITTED BY CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 360.5.


 


8.5          AUTHORIZED PERSONS.  WHENEVER ANY CONSENT, APPROVAL OR
DETERMINATION OF A PARTY IS REQUIRED PURSUANT TO THIS AGREEMENT, THE CONSENT,
APPROVAL OR DETERMINATION SHALL BE RENDERED ON BEHALF OF THE PARTY BY THE PERSON
OR PERSONS DULY AUTHORIZED TO DO SO, WHICH THE OTHER PARTY SHALL BE JUSTIFIED IN
ASSUMING MEANS ANY OFFICER OF THE PARTY RENDERING SUCH CONSENT, APPROVAL OR
DETERMINATION, OR THE PARTY’S BOARD OF DIRECTORS.


 


8.6          CHOICE OF LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA, EXCEPT CHOICE OF LAW
RULES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.


 


8.7          COMPLIANCE WITH LAWS.  GROUP AND GROUP PRACTITIONERS SHALL COMPLY
WITH APPLICABLE LAWS, ORDINANCES, CODES AND REGULATIONS OF FEDERAL, STATE AND
LOCAL GOVERNMENTS, INCLUDING LAWS THAT REQUIRE GROUP AND GROUP PRACTITIONERS TO
DISCLOSE ANY ECONOMIC INTEREST OR RELATIONSHIP WITH MANAGER.


 


8.8          CONFIDENTIALITY.  NEITHER PARTY SHALL DISCLOSE ANY OF THE TERMS OF
THIS AGREEMENT TO ANY PERSON OR ENTITY, OTHER THAN ITS ATTORNEYS AND
ACCOUNTANTS, WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY, UNLESS AND
ONLY TO THE EXTENT SUCH DISCLOSURE IS REQUIRED BY LAW.


 


8.9          COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


8.10        ENTIRE AGREEMENT.  THIS AGREEMENT IS THE ENTIRE UNDERSTANDING AND
AGREEMENT OF THE PARTIES REGARDING ITS SUBJECT MATTER, AND SUPERSEDES ANY PRIOR
ORAL OR WRITTEN AGREEMENTS, REPRESENTATIONS, UNDERSTANDINGS OR DISCUSSIONS
BETWEEN THE PARTIES.  NO OTHER UNDERSTANDING BETWEEN THE PARTIES SHALL BE
BINDING ON THEM UNLESS SET FORTH IN WRITING, SIGNED AND ATTACHED TO THIS
AGREEMENT.


 


8.11        EXHIBITS.  THE ATTACHED EXHIBITS, TOGETHER WITH ALL DOCUMENTS
INCORPORATED BY REFERENCE IN THE EXHIBITS, FORM AN INTEGRAL PART OF THIS
AGREEMENT AND ARE INCORPORATED INTO THIS AGREEMENT WHEREVER REFERENCE IS MADE TO
THEM TO THE SAME EXTENT AS IF THEY WERE SET OUT IN FULL AT THE POINT AT WHICH
SUCH REFERENCE IS MADE.


 


8.12        FORCE MAJEURE.  EXCEPT WITH RESPECT TO OBLIGATIONS IMPOSED WITH
REGARD TO PAYMENT OF THE MANAGEMENT FEE AND OTHER CHARGES TO BE PAID BY GROUP
UNDER THIS AGREEMENT, NEITHER PARTY IS LIABLE FOR NONPERFORMANCE OR DEFECTIVE OR
LATE PERFORMANCE OF ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT TO THE EXTENT
AND FOR SUCH PERIODS OF TIME AS SUCH NONPERFORMANCE, DEFECTIVE PERFORMANCE OR
LATE PERFORMANCE IS DUE TO REASONS OUTSIDE SUCH PARTY’S CONTROL, INCLUDING ACTS
OF GOD, WAR (DECLARED OR UNDECLARED), ACTION OF ANY GOVERNMENTAL AUTHORITY,
RIOTS, REVOLUTIONS, FIRE, FLOODS, EXPLOSIONS, SABOTAGE, NUCLEAR INCIDENTS,
LIGHTNING, WEATHER, EARTHQUAKES, STORMS, SINKHOLES, EPIDEMICS, FAILURE OF
UTILITIES, OR STRIKES.

 

9

--------------------------------------------------------------------------------


 


8.13        FURTHER ASSURANCES.  EACH PARTY SHALL, AT THE REASONABLE REQUEST OF
THE OTHER PARTY, EXECUTE AND DELIVER TO THE OTHER PARTY ALL FURTHER INSTRUMENTS,
ASSIGNMENTS, ASSURANCES AND OTHER DOCUMENTS, AND TAKE ANY ACTIONS AS THE OTHER
PARTY REASONABLY REQUESTS IN CONNECTION WITH THE CARRYING OUT OF THIS AGREEMENT.


 


8.14        HEADINGS.  THE HEADINGS IN THIS AGREEMENT ARE INTENDED SOLELY FOR
CONVENIENCE OF REFERENCE AND SHALL BE GIVEN NO EFFECT IN THE CONSTRUCTION OR
INTERPRETATION OF THIS AGREEMENT.


 


8.15        INTERRUPTION OF SERVICES.  NOTWITHSTANDING ANY PROVISION IN THIS
AGREEMENT TO THE CONTRARY, MANAGER SHALL NOT BE LIABLE TO GROUP IN DAMAGES OR
OTHERWISE FOR ANY FAILURE, INTERRUPTION OR CURTAILMENT OF ANY BUILDING SERVICE
OR UTILITY (INCLUDING WITHOUT LIMITATION HEATING, PLUMBING, ELECTRICAL SYSTEMS,
SECURITY SYSTEMS, COMMUNICATION SYSTEMS, AND FIRE PROTECTION AND DETECTION
SYSTEMS).  MANAGER SHALL NOT BE LIABLE TO GROUP FOR ANY INJURY OR DAMAGE TO
GROUP OR GROUP’S BUSINESS, OR ANY LOSS OF INCOME, OR FROM DAMAGE TO THE GOODS,
WARES, MERCHANDISE OR OTHER PROPERTY OF GROUP, GROUP’S EMPLOYEES, INVITEES,
PATIENTS OR ANY OTHER PERSON IN OR ABOUT THE LAB, OR FOR INJURY TO THE PERSON OF
GROUP’S EMPLOYEES, AGENTS OR CONTRACTORS (COLLECTIVELY, “DAMAGES”), WHETHER SUCH
DAMAGES ARE CAUSED BY OR RESULT FROM FIRE, STEAM, ELECTRICITY, GAS, WATER OR
FROM THE BREAKAGE, LEAKAGE, OBSTRUCTION OR OTHER DEFECTS OF PIPES, SPRINKLERS,
ELECTRICAL SYSTEMS, WIRES, APPLIANCES, PLUMBING, HEATING, AIR CONDITIONING,
LIGHTING FIXTURES, SECURITY SYSTEMS, COMMUNICATION SYSTEMS, OR FIRE PROTECTION
AND DETECTION SYSTEMS, WHETHER SUCH DAMAGES RESULT FROM CONDITIONS ARISING IN,
ON OR UPON THE LAB OR IN, ON OR UPON OTHER PORTIONS OF THE BUILDING OF WHICH THE
LAB IS A PART OR FROM OTHER SOURCES OR PLACES (INCLUDING WITHOUT LIMITATION
WINDSTORM, HURRICANE OR RAINSTORM), AND REGARDLESS OF WHETHER THE CAUSE OF SUCH
DAMAGES OR THE MEANS OF REPAIRING SUCH DAMAGES IS INACCESSIBLE TO GROUP. 
MANAGER SHALL NOT BE LIABLE FOR ANY DAMAGES ARISING FROM ANY ACT OR NEGLECT OF
ANY OTHER TENANT OF THE BUILDING (IF ANY) IN WHICH THE LAB IS LOCATED.


 


8.16        NO THIRD-PARTY BENEFICIARY RIGHTS.  THE PARTIES DO NOT INTEND TO
CONFER AND THIS AGREEMENT SHALL NOT BE CONSTRUED TO CONFER ANY RIGHTS OR
BENEFITS TO ANY PERSON, FIRM, GROUP, CORPORATION OR ENTITY OTHER THAN THE
PARTIES.


 


8.17        NOTICES.  ALL NOTICES OR COMMUNICATIONS REQUIRED OR PERMITTED UNDER
THIS AGREEMENT SHALL BE GIVEN IN WRITING AND DELIVERED PERSONALLY OR SENT BY
UNITED STATES REGISTERED OR CERTIFIED MAIL WITH POSTAGE PREPAID AND RETURN
RECEIPT REQUESTED OR BY OVERNIGHT DELIVERY SERVICE (E.G., FEDERAL EXPRESS,
DHL).  NOTICE IS DEEMED GIVEN WHEN SENT, IF SENT AS SPECIFIED IN THIS SECTION,
OR OTHERWISE DEEMED GIVEN WHEN RECEIVED.  IN EACH CASE, NOTICE SHALL BE
DELIVERED OR SENT TO:


 

If to Manager, addressed to:

 

Clarient, Inc.
31 Columbia
Aliso Viejo, CA 92656
Attention:  Senior Vice President & Chief Financial Officer

 

10

--------------------------------------------------------------------------------


 

If to Group, addressed to:

 

Clarient Pathology Services, Inc.
31 Columbia
Aliso Viejo, CA 92656
Attention:  Kenneth J. Bloom, MD, FCAP

 

Either Party may provide for a different address by notifying the other Party of
such change as provided for in this Section.

 


8.18        SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS DETERMINED TO
BE ILLEGAL OR UNENFORCEABLE, THAT PROVISION SHALL BE SEVERED FROM THIS
AGREEMENT, AND SUCH SEVERANCE SHALL HAVE NO EFFECT UPON THE ENFORCEABILITY OF
THE REMAINDER OF THIS AGREEMENT UNLESS THE PURPOSE OF THIS AGREEMENT IS THEREBY
DESTROYED.


 


8.19        WAIVER.  NO DELAY OR FAILURE TO REQUIRE PERFORMANCE OF ANY PROVISION
OF THIS AGREEMENT SHALL CONSTITUTE A WAIVER OF THAT PROVISION AS TO THAT OR ANY
OTHER INSTANCE.  ANY WAIVER GRANTED BY A PARTY MUST BE IN WRITING TO BE
EFFECTIVE, AND SHALL APPLY SOLELY TO THE SPECIFIC INSTANCE EXPRESSLY STATED.


 


8.20        MEANING OF CERTAIN WORDS.  WHEREVER THE CONTEXT MAY REQUIRE, ANY
PRONOUNS USED IN THIS AGREEMENT SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE, OR NEUTER FORMS, AND THE SINGULAR FORM OF NOUNS SHALL INCLUDE THE
PLURAL AND VICE VERSA.


 


8.21        PARTICIPATION IN FEDERAL AND STATE PROGRAMS.  NEITHER GROUP NOR ANY
OF THE GROUP PRACTITIONERS IS DEBARRED, SUSPENDED, EXCLUDED OR OTHERWISE
INELIGIBLE TO PARTICIPATE IN ANY FEDERAL OR STATE HEALTH CARE PROGRAM.


 

[signature page follows]

 

11

--------------------------------------------------------------------------------


 

The Parties have executed this Agreement on the Execution Date.

 

 

MANAGER

 

 

 

CLARIENT, INC.,

 

a Delaware corporation

 

 

 

 

 

/s/ Raymond J. Land

 

By: Raymond J. Land

 

Its Chief Financial Officer and Secretary

 

 

 

 

 

GROUP

 

 

 

CLARIENT PATHOLOGY SERVICES, INC.,

 

a California professional corporation

 

 

 

 

 

/s/ Kenneth J. Bloom

 

Kenneth J. Bloom, MD, FCAP,

 

President

 

12

--------------------------------------------------------------------------------


 

Exhibit 1.4

 

POWER OF ATTORNEY

 

BY THIS POWER OF ATTORNEY (this “Power of Attorney”), executed as of
July       , 2008, CLARIENT PATHOLOGY SERVICES, INC., a California professional
corporation (“Group”) appoints CLARIENT, INC., a Delaware corporation
(“Manager”) as Group’s attorney-in-fact to perform the following acts in Group’s
name and place:

 

1.             To take all steps necessary and appropriate to collect all claims
for payment for professional services rendered by Group;

 

2.             To endorse all checks made payable to Group in connection with
the professional services rendered by Group; and

 

3.             To negotiate and execute all business agreements on Group’s
behalf.

 

By this Power of Attorney, Group also grants Manager full authority to perform
any act necessary and appropriate to the exercise of the foregoing purposes and
to accomplish those purposes set forth in the Management Services Agreement (the
“Agreement”) between Group and Manager dated as of the date of this Power of
Attorney, and ratifies every act that Manager may lawfully perform by virtue of
this Power of Attorney.

 

This Power of Attorney shall be effective as of the Effective Date of the
Agreement and shall terminate upon the expiration or termination of the
Agreement.

 

By this Power of Attorney, Group grants Manager the authority to determine, in
Manager’s sole discretion, the time, manner and purpose for which any power
conferred upon Manager in this Power of Attorney shall be exercised, as well as
the conditions, provisions and covenants of any instruments which may be
executed by Manager pursuant to this Power of Attorney.

 

 

GROUP

 

 

 

/s/ Kenneth J. Bloom

 

 

 

Kenneth J. Bloom, MD, FCAP,

 

President

 

--------------------------------------------------------------------------------


 

Exhibit 3.1

 

MANAGEMENT FEE

 

During the term of this Agreement, on or before the seventh (7th) day of each
month following the month during which services have been rendered, Group shall
pay to Manager a Management Fee of Eighty Thousand Dollars ($80,000.00) per
month.

 

--------------------------------------------------------------------------------
